DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention group I, claims 1-8, in the reply filed on 05/25/2021 is acknowledged.
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/25/2021.
Claims 1-12 are pending, claims 1-8 are under examination.

Priority
Acknowledge is made that this application is national stage of international patent application PCT/JP2017/018413, filed on 05/16/2017; which claims priority from Japanese patent application JP2016-100826, filed on 05/19/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/26/2018, 12/28/2020 and 12/29/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5-6 recite percentage of hydrogen peroxide and hydrogen peroxide with respect to the dentifrice base, and there is no definition of what is considered as “dentifrice base” of the dentifrice, and the amount of dentifrice base in the dentifrice is also undefined, thus, the percentage of percentage of hydrogen peroxide and hydrogen peroxide with respect to the dentifrice base is unclear, and the scope and boundary of claimed invention is unclear, this is indefinite. For compact prosecution purpose, the amount of dentifrice base in claims 5-6 is examined as the total amount of dentifrice excluding the amount of hydrogen peroxide.
Claims 7-8 re rejected for depending on rejected claims 5-6.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a) (1) and (a) (2) as being anticipated by Kielbania JR (US20090074881).
The limitation of claims 1-8 are met by Kielbania JR disclosing a antimicrobial solution comprising 2% of hydrogen peroxide and 80 ppm of acetanilide [(159.52 x100)/200=79.76ppm] that is used as mouthwash (page 16, [0129]; page 27-28, [0217]). Mouthwash is one type of dentifrice.
	Regarding claims 5-6, as discussed in the above 112 rejection, dentifrice base is examined as the total amount excluding the amount of hydrogen peroxide, and thus, the amount of hydrogen peroxide is 2%/(100-2)%= 2% and the amount of acetanilide is 79.76ppm/(100-2)%=81.38ppm=81ppm (round down).
	Regarding claims 4 and 8, no impurity heavy metal is required in found in the dentifrice solution, thus, meet the limitation of 0.001w/v% or less (including 0%).
	With regard to the above 102 rejection, the art is silent about for intraoral cleaning via irradiation with ultraviolet ray and or near-ultraviolet ray and or ray in an 800-900 nm near-infrared region in claims 1-8, which is regarded as intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over xxx in view of Bobbert (US20070166398) in view of Kielbania JR (WO2010054098).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Bobbert teaches a biocidal aqueous solution comprising 0.1 to 5% of hydrogen peroxide and a stabilizer acetanilide (page 2, [0029, 0033]) that used as mouth rinse (page 3, [0050]).  
Kielbania JR teaches an antimicrobial solution comprising 2% of hydrogen peroxide and 80 ppm of acetanilide [(159.52 x100)/200=79.76ppm] that is used as mouthwash (page 78, example 98;  page 44, line 30-31). Acetanilide is sued as peroxy 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Bobbert is that Bobbert  do not expressly teach 81ppm or less of stabilizer. This deficiency in Bobbert is cured by the teachings of Kielbania JR.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bobbert, as suggested by Kielbania JR,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to have acetanilide at an amount of 81ppm or less in the mouth rise composition comprising about 2% of hydrogen peroxide or dentifrice base because this is optimization under prior art condition or through routing experimentation. MPEP 2144.05. Under guidance from Kielbania JR teaching acetanilide is 80ppm of the total composition or 81ppm of the dentifrice base, it is obvious for one of ordinary skill in the art to acetanilide at an 
Regarding claims 4 and 8, no impurity heavy metal is required in found in the dentifrice solution, thus, meet the limitation of 0.001w/v% or less (including 0%).
	With regard to the above 103 rejection, the art is silent about for intraoral cleaning via irradiation with ultraviolet ray and or near-ultraviolet ray and or ray in an 800-900 nm near-infrared region in claims 1-8, which is regarded as intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.